Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on June 22, 2020. Claim(s) 1-20 are currently pending and have been examined.

Claim Objections
Claim 9 objected to because of the following informalities:  “…in an alert list on the on the graphical user interface…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion to encompass “…in an alert list on the graphical user interface…”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3, 6-7, 9, 11-13, 15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre -AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre -AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 9, and 15 recite the broad recitation “…the input includes one of a first input or a second input…”, and the claims also recite “after receiving the first input,…the graphical user interface; and after receiving the second input: open an audio link via the alert communicator system to a device at a location associated with the alert message; and…” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The claimed portions reliance on the first input and second input after the claim makes the distinction that the first input or the second input can be included in the input. For Examination purposes, the Examiner will interpret the claimed . Appropriate correction is required.
Claims 3, 6-7, 11-13, and 17-19 are similarly rejected as these dependent claims rely on independent claims 1, 9, and 15, as well as further defining the second input as a required feature of the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being unpatentable over Herbst et al. (U.S. Patent Pre-Grant Publication No. 2017/0109989).
As per independent claim 15, Herbst discloses a method for generating alert status update messages, the method comprising: receiving, via a graphical user interface of an alert communicator system (See Paragraph [0051]: The communicating component is further configured to receive communications from the mobile device.), an input after receipt of an alert message, wherein the input includes one of a first input or a second input (See Paragraph [0051]: The communicating component is configured to receive communications from the mobile device and comprise notifications that the alert has been acknowledged and accepted by the recipient, the indicators may include the identities of the additional recipients, whether the additional recipients acknowledged the receipt of the alert, and a time the alert was forwarded, communications from the mobile device may additionally include requests for more information, 
As per claim 16, Herbst discloses the method of claim 15 as described above. Herbst further teaches wherein the at least one acceptable message type attribute includes a first message type attribute to indicate that the audio link has been closed, a second message type attribute to indicate that the audio link has been opened and closed, and a third message type attribute to indicate that the audio link has been opened (See Paragraph [0058]: The alert that is communicated to the selected caregiver includes the patient-identifying information, the alert identifier, the alert status, and lab values, device readings, medication orders, images, and/or trending graphs associated with the alert, and the original recipient may enter a textual message in association with the alert, which the Examiner is interpreting since the embodiments can be utilized with audio presentation and that there is a message option to be associated with the alert that notification of opening, closing, and opening and closing can be notified in the message option.). 
As per claim 17, Herbst discloses the method of claims 15-16 as described above. Herbst further teaches further comprising: after receiving the second input, monitoring, by the alert communicator system, the open audio link (See Paragraphs [0037] and [0052]: Audio presentation can be included to the embodiments described for GUI display and the alert may come from another mobile device that may have rejected the alert (See Paragraph [0048]) and an auditory sound can be heard at the location of the device, which the Examiner is interpreting that the second input of a first caregiver rejection an alert to encompass receiving the second input and that the identification of the rejection and sending the alert to another caregiver to encompass monitoring the open audio link.); and after detecting that the open audio link has been closed, generating by the alert communicator system a closed alert status update message by inserting the first message type attribute in the type attribute field (See Paragraph [0067]: The alert that is communicated to the selected caregiver includes the patient-identifying information, and the recipient may enter a textual message in association with the alert, which the Examiner is interpreting since the embodiments can be utilized with audio presentation and that there is a message option to be associated with the alert that notification of closed can be notified in the message option.); and after receipt of an alert complete message, at least one of: removing, by the alert communicator system, the alert message associated with the alert complete message from a list of accepted alerts displayed on the graphical user interface; or moving, by the alert communicator system, the alert message associated with the alert complete message to a list of completed alerts displayed on the graphical user interface (See Paragraph [0076]: The alerts review screen includes a new alert area and a previous alert area, which the Examiner is interpreting the previous alerts as the completed alerts and the new alerts when accepted and completed by the caregiver the new alerts would be placed in the previous alerts area.).
As per claim 18, Herbst discloses the method of claims 15-16 as described above. Herbst further teaches wherein receiving the second input includes receiving a selection of one of a call icon or an accept and call icon displayed on the graphical user interface (See Paragraph [0065]: The accept bar has a call option and a message option.), and wherein, after selection, an opened alert status update message is generated by inserting the third message type attribute in the type attribute field (See Paragraph [0066]: The GUI includes an acceptance area that indicates the time the alert was accepted and a message option is available that can be utilized to indicate if the alert was closed, which the Examiner is interpreting to encompass the claimed portion as the timestamp shows the acceptance of the alert and an ability to notify that the alert was closed.).
As per claim 19, Herbst discloses the method of claims 15-16 and 18 as described above. Herbst further teaches after receiving the second input, holding by the alert communicator system the opened alert status update message (See Paragraphs [0037] and [0052]-[0053]: Audio presentation can be included to the embodiments described for GUI display and the non-critical alert can be to a first caregiver (See Paragraph [0048]) and the first caregiver can keep the alert on display in a pop-up window, which the Examiner is interpreting the pop-up message on the display to encompass hold the opened alert status update message.); and after detecting that the open audio link has been closed, generating by the alert communicator system an opened-closed alert status update message by inserting the second message type attribute in the type attribute field (See Paragraph [0067]: The alert that is communicated to the selected caregiver includes the patient-identifying information, and the recipient may enter a textual message in association with the alert, which the Examiner is interpreting since the embodiments can be utilized with audio presentation and that there is a message option to be associated with the alert that notification of closed can be notified in the message option.).
As per claim 20, Herbst discloses the method of claim 15 as described above. Herbst further teaches wherein receiving the first input includes receiving a selection of an accept icon displayed on the graphical user interface (See Paragraph [0055]: The alert may also include options for accepting the alert or rejecting the alert, exemplary options include an accept icon.), and wherein, after the selection, the alert message is presented in an accepted alerts list on the graphical user interface (See Paragraph [0076]: The alerts review screen includes a new alert area and a previous alert area, which the Examiner is interpreting the previous alerts as the previous accepted alerts and the new alerts when accepted and completed by the caregiver the new alerts would be placed in the previous alerts area.).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (U.S. Patent Pre-Grant Publication No. 2017/0109989) in view of Robertson et al. (U.S. Patent Pre-Grant Publication No. 2009/0134982).
As per independent claim 1, Herbst discloses a caregiver information system to generate alert status update messages, the system comprising: an alert communicator system (See Paragraph [0051]: The communicating component is further configured to receive communications from the mobile device.), including: a processor; and a non-transitory memory 
While Herbst teaches an alert communicator system, Herbst may not explicitly teach a caregiver information system to generate alert status update messages, the system comprising: an alert owner system, including: a processor; and a non-transitory memory storing program instructions, the program instructions executable by the processor to: generate an alert message using a predetermined communication protocol, wherein generating the alert message includes 
Robertson teaches a caregiver information system to generate alert status update messages, the system comprising: an alert owner system (See Paragraph [0024]: Computer system may interface with a user via I/O device and/or interface.), including: a processor; and a non-transitory memory storing program instructions, the program instructions executable by the processor to: generate an alert message using a predetermined communication protocol (See Paragraph [0026]: The CPU may use database to store data entered by users of computer system, and to generate alert notifications for delivery to one or more alert devices, which the Examiner is interpreting the database that is utilized to generate alert notifications for delivery to one or more alert devices to encompass generate an alert message using a predetermined communication protocol.), wherein generating the alert message includes defining at least one acceptable message type attribute acceptable in a type attribute field for alert status update messages associated with the alert message (See Paragraphs [0032]-[0033]: Intended recipient devices for the alert based on inclusive or exclusive combinations and can include any information which may identify the at least one intended recipient device and that each potential recipient device may be programmed to determine whether it is indicated by addressing instruction, which the Examiner is interpreting the inclusive or exclusive to encompass defining at least one acceptable message type attribute acceptable in a type attribute field for alert status update messages associated with the alert message as Robertson discloses the example that if the alert is a lightning alert the system is able to identify if the recipient device is inside or outside to send appropriate alerts.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Herbst to include a caregiver 
As per claim 2, Herbst/Robertson discloses the system of claim 1 as described above. Herbst further teaches wherein the at least one acceptable message type attribute includes a first message type attribute to indicate that the audio link has been closed, a second message type attribute to indicate that the audio link has been opened and closed, and a third message type attribute to indicate that the audio link has been opened (See Paragraph [0058]: The alert that is communicated to the selected caregiver includes the patient-identifying information, the alert identifier, the alert status, and lab values, device readings, medication orders, images, and/or trending graphs associated with the alert, and the original recipient may enter a textual message in association with the alert, which the Examiner is interpreting since the embodiments can be utilized with audio presentation and that there is a message option to be associated with the alert that notification of opening, closing, and opening and closing can be notified in the message option.). 
As per claim 3, Herbst/Robertson discloses the system of claims 1-2 as described above. Herbst further teaches wherein the alert communicator system further comprises program instructions executable by the processor to: after receiving the second input, monitor the open audio link (See Paragraphs [0037] and [0052]: Audio presentation can be included to the embodiments described for GUI display and the alert may come from another mobile device that may have rejected the alert (See Paragraph [0048]) and an auditory sound can be heard at the 
As per claim 4, Herbst/Robertson discloses the system of claims 1-3 as described above. Herbst may not explicitly teach wherein the alert owner system further comprises an alert monitoring database, and wherein the program instructions of the alert owner system are further executable by the processor to: after receiving the closed alert status update message: detect the first message type attribute in the type attribute field of the closed alert status update message, and delete the alert message associated with the closed alert status update message from the alert monitoring database.
Robertson teaches a system wherein the alert owner system further comprises an alert monitoring database (See Paragraph [0026]: Database may contain a listing of alert devices and associated identifiers of alert devices, a listing of geographic locations of alert devices, a listing of groups of alert devices, a listing of alert profiles and settings associated with each alert profile.), and wherein the program instructions of the alert owner system are further executable by the processor to: after receiving the closed alert status update message: detect the first 
As per claim 5, Herbst/Robertson discloses the system of claims 1-4 as described above. Herbst may not explicitly teach wherein the alert owner system further comprises program instructions executable by the processor to generate, using the predetermined protocol, an alert complete message associated with the deleted alert message, and wherein the alert communicator system further comprises program instructions executable by the processor to, after receipt of the 
Robertson teaches a system wherein the alert owner system further comprises program instructions executable by the processor to generate, using the predetermined protocol, an alert complete message associated with the deleted alert message (See Paragraph [0054]: If the user chooses to cancel a given alert notification, the computer system can send a cancellation message to the potential recipient devices of the cancelled alert notification, which the Examiner is interpreting to encompass the claimed portion as the listing can be included on all GUIs of the computer system and that the cancelled alert notification may come after the alert has been completed.), and wherein the alert communicator system further comprises program instructions executable by the processor to, after receipt of the alert complete message, at least one of: remove the alert message associated with the alert complete message from a list of accepted alerts displayed on the graphical user interface (See Paragraph [0054]: If the user chooses to cancel a given alert notification, the computer system can send a cancellation message to the potential recipient devices of the cancelled alert notification, and the alert notification is removed from the listing.); or move the alert message associated with the alert complete message to a list of completed alerts displayed on the graphical user interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Herbst to include an alert monitoring database as taught by Robertson to identify different alert devices and alert device messages. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Herbst with Robertson with the 
As per claim 6, Herbst/Robertson discloses the system of claims 1-2 as described above. Herbst further teaches wherein receiving the second input includes receiving a selection of one of a call icon or an accept and call icon displayed on the graphical user interface (See Paragraph [0065]: The accept bar has a call option and a message option.), and wherein, after selection, an opened alert status update message is generated by inserting the third message type attribute in the type attribute field (See Paragraph [0066]: The GUI includes an acceptance area that indicates the time the alert was accepted and a message option is available that can be utilized to indicate if the alert was closed, which the Examiner is interpreting to encompass the claimed portion as the timestamp shows the acceptance of the alert and an ability to notify that the alert was closed.).
As per claim 7, Herbst/Robertson discloses the system of claims 1-2 and 6 as described above. Herbst further teaches wherein the alert communicator system further comprises program instructions executable by the processor to: after receiving the second input, hold the opened alert status update message (See Paragraphs [0037] and [0052]-[0053]: Audio presentation can be included to the embodiments described for GUI display and the non-critical alert can be to a first caregiver (See Paragraph [0048]) and the first caregiver can keep the alert on display in a pop-up window, which the Examiner is interpreting the pop-up message on the display to encompass hold the opened alert status update message.); and wherein, after detecting that the open audio link has been closed, generating an opened- closed alert status update message by inserting the second message type attribute in the type attribute field (See Paragraph [0067]: The alert that is communicated to the selected caregiver includes the patient-identifying information, 
While Herbst teaches a system wherein the alert communicator system further comprises program instructions executable by the processor to: after receiving the second input, hold the opened alert status update message; and wherein, after detecting that the open audio link has been closed, generating an opened- closed alert status update message by inserting the second message type attribute in the type attribute field, Robertson may not explicitly teach wherein the alert owner system further comprises an alert monitoring database, wherein the program instructions of the alert owner system are further executable by the processor to: after receiving the opened-closed alert status update message: detect the second message type attribute in the type attribute field of the opened- closed alert status update message, and delete the alert message associated with the opened-closed alert status update message from the alert monitoring database.
Robertson teaches a system wherein the alert owner system further comprises an alert monitoring database (See Paragraph [0026]: Database may contain a listing of alert devices and associated identifiers of alert devices, a listing of geographic locations of alert devices, a listing of groups of alert devices, a listing of alert profiles and settings associated with each alert profile.), wherein the program instructions of the alert owner system are further executable by the processor to: after receiving the opened-closed alert status update message: detect the second message type attribute in the type attribute field of the opened- closed alert status update message (See Paragraphs [0038]-[0039]: Visible alert instructions can include a visual alert type 
As per claim 8, Herbst/Robertson discloses the system of claims 1-2 and 6-7 as described above. Herbst further teaches wherein: the alert communicator system further comprises program instructions executable by the processor to, after receipt of the alert complete message, at least one of: remove the alert message associated with the alert complete message from a list of accepted alerts displayed on the graphical user interface; or move the alert message associated with the alert complete message to a list of completed alerts displayed on the graphical user interface (See Paragraph [0076]: The alerts review screen includes a new alert area and a 
While Herbst teaches the alert communicator system, Herbst may not explicitly teach the alert owner system further comprises program instructions executable by the processor to generate, using the predetermined protocol, an alert complete message associated with the deleted alert message.
Robertson teaches a system wherein the alert owner system further comprises program instructions executable by the processor to generate, using the predetermined protocol, an alert complete message associated with the deleted alert message (See Paragraph [0056]: The computer system can provide one or more interfaces for creating, modifying, and deleting available preset message texts and the alert notification message can be deleted if necessary, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Herbst to include an alert monitoring database as taught by Robertson to identify different alert devices and alert device messages to be sent when combined with Herbst. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Herbst with Robertson with the motivation of improving organizations ability to communicate an alert to many employees (See Background of Robertson in Paragraph [0007]).
As per independent claim 9, Herbst discloses a method to generate alert status update messages in a caregiver information system, comprising: receiving, via a graphical user interface of an alert communicator system (See Paragraph [0051]: The communicating component is 
While Herbst teaches the method as described above, Herbst may not explicitly teach a method to generate alert status update messages in a caregiver information system, comprising: generating, by an alert owner system, an alert message using a predetermined communication protocol, wherein generating the alert message includes defining at least one acceptable message type attribute acceptable in a type attribute field for alert status update messages associated with the alert message.
Robertson teaches a method to generate alert status update messages in a caregiver information system, comprising: generating, by an alert owner system (See Paragraph [0024]: Computer system may interface with a user via I/O device and/or interface.), an alert message using a predetermined communication protocol (See Paragraph [0026]: The CPU may use database to store data entered by users of computer system, and to generate alert notifications for delivery to one or more alert devices, which the Examiner is interpreting the database that is utilized to generate alert notifications for delivery to one or more alert devices to encompass generate an alert message using a predetermined communication protocol.), wherein generating the alert message includes defining at least one acceptable message type attribute acceptable in a type attribute field for alert status update messages associated with the alert message (See Paragraphs [0032]-[0033]: Intended recipient devices for the alert based on inclusive or exclusive combinations and can include any information which may identify the at least one intended recipient device and that each potential recipient device may be programmed to determine whether it is indicated by addressing instruction, which the Examiner is interpreting the inclusive or exclusive to encompass defining at least one acceptable message type attribute acceptable in a type attribute field for alert status update messages associated with the alert message as Robertson discloses the example that if the alert is a lightning alert the system is able to identify if the recipient device is inside or outside to send appropriate alerts.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Herbst to include a caregiver information system that is able to define inclusive and exclusive combinations for a communication protocol as taught by Robertson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Herbst with Robertson with the motivation of improving organizations 
As per claim 10, Herbst/Robertson discloses the method of claim 9 as described above. Herbst further teaches wherein the at least one acceptable message type attribute includes a first message type attribute to indicate that the audio link has been closed, a second message type attribute to indicate that the audio link has been opened and closed, and a third message type attribute to indicate that the audio link has been opened (See Paragraph [0058]: The alert that is communicated to the selected caregiver includes the patient-identifying information, the alert identifier, the alert status, and lab values, device readings, medication orders, images, and/or trending graphs associated with the alert, and the original recipient may enter a textual message in association with the alert, which the Examiner is interpreting since the embodiments can be utilized with audio presentation and that there is a message option to be associated with the alert that notification of opening, closing, and opening and closing can be notified in the message option.).
As per claim 11, Herbst/Robertson discloses the method of claims 9-10 as described above. Herbst further teaches further comprising: after receiving the second input, monitoring, by the alert communicator system, the open audio link (See Paragraphs [0037] and [0052]: Audio presentation can be included to the embodiments described for GUI display and the alert may come from another mobile device that may have rejected the alert (See Paragraph [0048]) and an auditory sound can be heard at the location of the device, which the Examiner is interpreting that the second input of a first caregiver rejection an alert to encompass receiving the second input and that the identification of the rejection and sending the alert to another caregiver to encompass monitoring the open audio link.); after detecting that the open audio link has been 
While Herbst discloses the method as described above, Herbst may not explicitly teach after receiving the closed alert status update message: detecting, by the alert owner system, the first message type attribute in the type attribute field of the closed alert status update message, deleting, by the alert owner system, the alert message associated with the closed alert status update message from an alert monitoring database; generating, by the alert owner system, using the predetermined protocol, an alert complete message associated with the deleted alert message.
Robertson teaches a method after receiving the closed alert status update message: detecting, by the alert owner system, the first message type attribute in the type attribute field of the closed alert status update message (See Paragraphs [0038]-[0039]: Visible alert instructions 
As per claim 12, Herbst/Robertson discloses the method of claims 9-10 as described above. Herbst further teaches wherein receiving the second input includes receiving, by the alert communicator system, a selection of one of a call icon or an accept and call icon displayed on the graphical user interface (See Paragraph [0065]: The accept bar has a call option and a message option.), and wherein, after selection, an opened alert status update message is generated, by the alert communicator system, by inserting the third message type attribute in the type attribute field (See Paragraph [0066]: The GUI includes an acceptance area that indicates the time the alert was accepted and a message option is available that can be utilized to indicate if the alert was closed, which the Examiner is interpreting to encompass the claimed portion as the timestamp shows the acceptance of the alert and an ability to notify that the alert was closed.).
As per claim 13, Herbst/Robertson discloses the method of claims 9-10 and 12 as described above. Herbst further teaches further comprising: after receiving the second input, holding, by the alert communicator system, the opened alert status update message (See Paragraphs [0037] and [0052]-[0053]: Audio presentation can be included to the embodiments described for GUI display and the non-critical alert can be to a first caregiver (See Paragraph [0048]) and the first caregiver can keep the alert on display in a pop-up window, which the Examiner is interpreting the pop-up message on the display to encompass hold the opened alert status update message.); after detecting that the open audio link has been closed, generating, by the alert communicator system, an opened-closed alert status update message by inserting the second message type attribute in the type attribute field (See Paragraph [0067]: The alert that is 
While Herbst teaches the method as described above, Herbst may not explicitly teach after receiving the opened-closed alert status update message: detecting, by the alert owner system, the second message type attribute in the type attribute field of the opened-closed alert status update message, deleting, by the alert owner system, the alert message associated with the opened- closed alert status update message from an alert monitoring database; generating, by the alert owner system, using the predetermined protocol, an alert complete message associated with the deleted alert message.
Robertson teaches a method comprising: after receiving the opened-closed alert status update message: detecting, by the alert owner system, the second message type attribute in the type attribute field of the opened-closed alert status update message (See Paragraphs [0038]-[0039]: Visible alert instructions can include a visual alert type and a visual alert interval, the .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (U.S. Patent Pre-Grant Publication No. 2017/0109989) in view of Robertson et al. (U.S. Patent Pre-Grant Publication No. 2009/0134982) in further view of Littlefield et al. (U.S. Patent Pre-Grant Publication No. 2019/0196421).
As per claim 14, Herbst/Robertson discloses the method of claim 9 as described above. Herbst/Robertson may not explicitly teach wherein the audio link comprises a Voice Over Internet Protocol communication link.
Littlefield teaches a method wherein the audio link comprises a Voice Over Internet Protocol communication link (See Paragraphs [0072]-[0073]: Client computers can be arranged to exchange communications, such as messages and notification messages with application servers or network monitoring computers, the application program can also utilize Voice Over Internet Protocol (VOIP) applications, which the Examiner is interpreting this application to be utilized as the link for Herbst/Robertson.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Herbst/Robertson to include a Voice Over Internet Protocol communication link as taught by Littlefield. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Herbst/Robertson with Littlefield with the motivation of improving the deficiencies of control systems (See Background of Littlefield in Paragraph [0003]).

Notice to Applicant
The claims 1-20 are directed to patent-eligible subject matter in reference to 35 U.S.C. 101 rejection(s), for the following reasons: The Specification in Paragraphs [0004] and [0074] discloses that the method and system as disclosed are a technical improvement in the art as the mobile caregiver application is able to effectively and efficiently cancel a given alert on the alert owner system. This technical improvement allows for a first input and a second input to identify an updated alert status to be delivered and displayed to decide either to keep the alert or remove the alert. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zimmers et al. (U.S. Patent No. 9,015,256), describes a system responds to commands identifying alerts to be delivered to affected geographic areas or schools/organizations, by retrieving communications identifiers in the threatened geographic location or associated with the named school/organization, establishing a communications connection using each retrieved communication identifier, and delivering the alert, Higgins (U.S. Patent Pre-Grant Publication No. 2014/0055241), describes an alarm monitoring center is in communication with the alarm device and automatically receives historical data relating to activation of the alarm device, the historical data including, for instance, the identification code of the remote unit responsible for activation of the alarm device as well as the time and date of the transmitted distress signal, and Lorenzi (“Nurse call systems help to put patients in control”), describes an application of mobile handsets to improve call systems by adding real-time communication and data capture to monitor both staff and patient activity, IP-based health care communication solutions which leverage voice over internet protocol (VoIP) technologies that utilize smartphones.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626